DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 June 2020 has been considered by the examiner.

Allowable Subject Matter
Claims 3-4 are allowed. The following is an examiner’s statement of reasons for allowance: 
Prior art does not teach the claimed assembly and related method including a controller configured to control the AC voltage of said voltage source independently of the DC voltage; 
said voltage source and said controller being configured to selectively superimpose the AC voltage upon the DC voltage in order to reduce wear of said contact elements under operating conditions with a low current density in said contact elements by an additional injection of an alternating current superimposed upon the direct current; a capacitor mounted to said rotor and forming a part of the excitation current circuit on the rotor, said capacitor enabling the at least one rotor pole to function as an open circuit, with respect to the AC voltage of said voltage 1: establishing an operating state of the electrical machine; step V2: selecting a required DC voltage component; step V3: selecting a required AC voltage component; step V4: actuating the voltage source in accordance with the voltage components selected in steps V2 and V3; executing steps V2 to V3 with the controller and thereby, in step V2, selecting the required DC voltage component based on an establishment of the operating state in step V1 and, in step V3, selecting the required AC voltage component according to the following criterion: if the DC voltage component selected in V2 is not sufficient to raise the direct current density in the contact elements above a predefined value which ensures an adequate lubricating effect of the contact elements on the slip rings, selecting an AC voltage component such that a root mean square value of the alternating current density which flows in the contact elements, and which is generated by the selected AC voltage component, is at least as great as the deviation of the direct current density from the above-mentioned predefined value (claim 4)..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832